
	
		I
		112th CONGRESS
		2d Session
		H. R. 4870
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Campbell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain non-toric
		  shaped polarized materials of more than 80 mm in diameter.
	
	
		1.Non-toric shaped polarized
			 materials of more than 80 mm in diameter
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Polarized lenses, lens blanks, wafers, sheets or plates
						consisting of polyvinyl alcohol (PVA) and polycarbonate to be used in the
						production of lenses for sunglasses, not toric-shaped, with an outer profile
						diameter of more than 80 mm (provided for in subheadings 9001.20.00,
						9001.50.00, or 9001.90.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
